Citation Nr: 0900256	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
residuals of a fracture of the right 4th metacarpal joint, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision rendered by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, in pertinent part, the RO 
granted service connection and assigned an initial 10 percent 
disability rating for residuals of a fracture of a right 4th 
metacarpal joint.  

In December 2007, and following a hearing in which the 
veteran testified as to the severity of the service-connected 
disability, the Board remanded the matter to the RO via 
Appeals Management Center (AMC).  Thereafter, the RO 
continued the denial of the claim and recertified the issue 
on appeal to the Board.  


FINDING OF FACT

The right 4th metacarpal joint disability affects multiple 
minor joints of the right 4th finger and is manifested by 
decreased grip strength, weakness, limited flexion, and 
frequent pain and tingling upon use. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 20 percent rating for residuals of a fracture 
of the right 4th metacarpal joint are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5227 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2001, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his then-pending claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided in a March 2006 letter.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection in a May 2003 
rating decision.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and the initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-491.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, the Board finds that VA's duty to notify 
in this case has been satisfied.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini. Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling medical examinations to determine the nature and 
extent of the service-connected right 4th metacarpal joint 
disability, and by affording him the opportunity to give 
testimony before the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  

In addition, as noted, this claim was previously remanded in 
December 2007 in order to afford the veteran a VA 
neurological examination.  In February 2008, the veteran 
underwent a VA neurologic examination and a nerve conduction 
study.  Following the examinations, the RO again reviewed the 
evidence of record and issued a supplemental statement of the 
case.  Accordingly, the Board finds that there has been 
substantial compliance with the December 2007 remand 
directive.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board now turns to the merits 
of the claim.  

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2008).

The Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

The veteran's service discharge examination reveals his 
reports of right hand swelling.  There was reference to the 
right fourth finger being a slight flexion position.  In the 
May 2003 RO decision on appeal, service connection was 
granted and an initial 10 percent disability rating assigned 
for residuals of a fracture to the right 4th metacarpal.  The 
veteran disagrees with the initial rating assigned and 
contends that based on the limited function of the right hand 
he should be afforded a higher rating.  

The right 4th metacarpal joint disability is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5227-5010.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  Diagnostic 
Code 5227 is assigned for ankylosis of the ring or little 
finger, and Diagnostic Code 5010 is assigned for arthritis 
due to trauma.  

Since the veteran filed his claim for service connection for 
a right 4th metacarpal joint disability there have been 
changes in the criteria for rating ankylosis or limitation of 
motion of single or multiple digits of the hand under 38 
C.F.R. § 4.71a.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002).  Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively. 38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2008).    

Under the criteria which became effective August 26, 2002, 
ankylosis of the ring or little finger does not warrant a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2008).  "Ankylosis" is immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Dorland's Illustrated Medical Dictionary 86 (28th ed., 
1994).

Similarly, any limitation of motion of the ring or little 
finger is considered noncompensably disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5230 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.  As noted, however, any limitation of motion is 
considered non-compensably disabling.  A 10 percent rating is 
warranted when limitation of motion under the appropriate 
diagnostic code in non-compensable or when there is x-ray 
involvement of 2 of more major joints or 2 or more minor 
joint groups.  A 20 percent rating is permitted when there is 
x-ray evidence of degenerative arthritis involving 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).

A March 2008 supplemental statement of the case informed the 
veteran of the pertinent regulations which became effective 
on August 26, 2002.  

In this matter, in addition to the veteran's personal 
testimony addressing the severity of his right hand 
disability, he was afforded VA examinations in March 2003, 
October 2005, February 2007, and February 2008.  He also 
underwent x-ray evaluations of the hand in March 2003 and 
January 2006.  These examinations reveal a similar disability 
picture.  With regards to the right fourth finger, physical 
examinations revealed an obvious depression in the fourth 
metacarpophalangeal joint and a palpable callous over the 
right forth metacarpal.  Upon gripping, the finger was 1-
centimeter short of the proximal crease.  No ankylosis of the 
right fourth finger was noted.  They also revealed a well-
healed 2.5 centimeter surgical scar over to the radial side 
of the base of the hypothenar eminence.  

The x-ray examination in March 2003 revealed a healed post-
fracture deformity midshaft of the right fourth metacarpal 
with dorsal bowing.  In addition, there was a suspected 
deformity on the palmar margin of the right fourth distal 
interphalangeal joint.  Finally, an avulsion ossicle was 
suspected as there were productive changes noted at the 
dorsal base of the fourth distal phalanx.  X-rays in January 
2006 revealed a deformity of the proximal shaft of the fourth 
metacarpal consistent with the prior injury.  While reflex 
sympathetic dystrophy was diagnosed during a February 2007 
examination, neurological examination and nerve conduction 
studies conducted in February 2008 did not reveal the 
presence of any neurologic dysfunction.  

Upon consideration of this and other evidence of record, the 
Board notes that a compensable rating, not to mention a 
rating in excess of 10 percent, is not permitted under 
38 C.F.R. § 4.71a, DC 5227 or DC 5230, relating to limitation 
or ankylosis of the ring finger.  

That does not, however, end the inquiry.  The veteran is 
seeking a higher rating and the issue of the evaluation to be 
assigned to all manifestations of the service-connected 
disability is reasonably raised in the record.  As such, 
consideration will be given to whether any separate 
evaluations should be assigned under other applicable 
Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

First, the Board has considered whether a separate 
compensable evaluation is warranted based on any neurologic 
dysfunction of the finger or hand.  Based upon the negative 
neurologic findings during the February 2008 VA examination 
as well as the normal nerve conduction study findings that 
same month, the Board finds that the disability does not 
result in impairment of the median or ulnar nerve in the 
hand.  Hence, a separate rating based on neurologic 
impairment is not warranted.  38 C.F.R. §§ 8515, 8516.  

Similarly, while the veteran describes limited use of the 
right hand, he does not contend, nor does the medical 
evidence show that he has lost the use of the right hand or 
lost all effective functioning of the hand.  Thus, the 
disability does not approximate disabilities based on 
amputation of the finger or hand, or loss of use of the hand.  
See, e.g., 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Codes 5125, 
5155.  

Finally, while the veteran has a healed surgical scar on the 
right hand, it is well-healed and does not result in any 
limitation of movement of function of the fingers or wrist.  
Hence, a separate rating is not warranted for the surgical 
scar.  38 C.F.R. § 4.118.  

The Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, it is 
important to note that under 38 C.F.R. § 4.45(f) multiple 
involvements of the interphalangeal joints are considered 
groups of minor joints, ratable on parity with major joints.  
Here, the Board cannot ignore the evidence of record that the 
right ring finger disability results in pain and impairment 
to the veteran's hand grip strength. While the VA 
examinations reveal that the veteran has range of motion 
greater than is required for an increased rating, they have 
also reported pain on movement, functional loss due to pain, 
lack of grip strength and related weakness.  With respect to 
his ability to grip items with the right hand, the veteran 
has reported difficulty writing, gripping any heavy objects, 
or holding items with his right hand for more than a short 
time.  Objectively, VA examiners have noted that he has 
relative grip strength of 20 pounds on his right dominant 
side, and relative grip strength of 90 pounds in the left.  

In addition, there is x-ray evidence showing that the service 
related injury involves both the metacarpal and distal 
interphalangeal joints.  The Board finds that this 
constitutes involvement of 2 or more minor joints under 38 
C.F.R. § 4.45(f).  While there is some question as to whether 
the veteran has "incapacitating exacerbations," as is 
required for the 20 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5010, the veteran has provided credible testimony 
as to how the disability has a major impact on his activities 
of daily living.  Given such testimony, and affording the 
veteran the benefit of the doubt, the Board finds that the 
disability more closely approximates the criteria for an 
initial 20 percent evaluation under this diagnostic code.  

While the Board finds that the evidence more closely 
approximates the criteria for a 20 percent evaluation, for 
the reasons set forth above, the evidence does not support 
the assignment of a disability rating greater than 20 
percent.  Similarly, the Board finds, that it is not shown 
during any period since the effective date for service 
connection for the right 4th finger disability, that the 
disability warrant the assignment of a higher "staged" 
rating.  Fenderson, 12 Vet. App. 119 (1999).   

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id. 

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the veteran's symptoms cause pain, some 
limitation of motion, and difficulty lifting and grasping 
objects.  Such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
veteran's disability.  In addition, while the veteran is 
unemployed, it is not shown that the disability causes marked 
interference with employment or result in hospitalizations.  
Hence, referral for consideration of an extraschedular rating 
is, therefore, not warranted.



ORDER

An initial 20 percent disability evaluation for residuals of 
a fracture to the right 4th metacarpal joint is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


